This is an appeal from a decision of the Workmen’s Compensation Board which determined that the claimant had a continuing causally related partial disability and made an award from February 4, 1959 to April 13, 1960 for reduced earnings. It is not disputed that on November 13, 1958, the claimant, as a result of striking his left ankle, sustained a work-connected accident and injury resulting in an ulcer on his left ankle. The question is whether the ulcer had completely healed prior to the performance of an operation. If healing was not complete, the board was justified in finding continued causal relationship. If, on the other hand, the healing was complete, any disability thereafter would be due to a pre-existing circulatory disease. The general medical practitioner, who attended the claimant, testified that the ulcer had never healed although he admitted he did not see the claimant for a period of about three months, during which time he was under the care of a specialist. The specialist testified that the ulcer had completely healed but he afterwards said: “I don’t know as you could say it was permanently healed. It obviously wasn’t.” This doctor also stated that a new ulcer developed early in March in exactly the same place as the old one. Additional medical testimony produced by the claimant substantiated the averment that, just prior to the operation in February, the ulcer was not completely healed. The hospital records make continual references to an ulcer, without distinguishing as to whether it was an old or new condition. The medical issue developed a question of fact for the consideration of the board and there was substantial evidence to sustain its finding. Decision of the board unanimously affirmed, with costs. Present — Bergan, P. J., Gibson, Herlihy, Reynolds and Taylor, JJ.